DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The continuation data should be listed on page 1 of the specification under the heading CROSS-REFERENCE TO RELATED APPLICATIONS.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirasawa et al. (US 2004/0067359).
Regarding claims 1 and 3:  Hirasawa et al. (US ‘359) discloses surface treated fillers [abstract], wherein Example 5 [Ex. 5; 0028, 0032-0033; Table 1, Ex. 5] surface treats glass powder [0021-0022] with γ-glycidoxypropyl trimethoxysilane.  The resulting surface treated glass powder was mixed with hydroxyethyl methacrylate, glycidyl methacrylate, and 2-hydroxy-1-acryloxy-3-methacryloxypropane di-2-methacryloxyethyl-2,2,4-triethylhexamethylene dicarbamate to afford a glass ionomer composition [Ex. 5; 0028, 0032-0033; Table 1, Ex. 5].  Hirasawa et al. (US ‘359) discloses curing the glass ionomer composition [0020].
Regarding claim 4:  Hirasawa et al. (US ‘359) discloses the basic claimed composition [as set forth above with respect to claim 3 above].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].

Claim(s) 2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirasawa et al. (US 2004/0067359).
Regarding claims 2 and 5:  Hirasawa et al. (US ‘359) discloses surface treated fillers [abstract], wherein Example 5 [Ex. 5; 0028, 0032-0033; Table 1, Ex. 5] surface treats glass powder [0021-0022] with γ-glycidoxypropyl trimethoxysilane.  The resulting surface treated glass powder was mixed with hydroxyethyl methacrylate, glycidyl methacrylate, and 2-hydroxy-1-acryloxy-3-methacryloxypropane di-2-methacryloxyethyl-2,2,4-triethylhexamethylene et al. (US ‘359) discloses curing the glass ionomer composition [0020].
Regarding claim 6:  Hirasawa et al. (US ‘359) discloses the basic claimed composition [as set forth above with respect to claim 5 above].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frances et al. (US 2011/0189632) in view of Suzuki et al. (US 2005/0250868).
Regarding claims 1 and 3:  Frances et al. (US ‘632) discloses pretreated dental filler materials [abstract], wherein Example 1-1 [Ex. 1-1; 0309-0310] surface treats filler (B-i) (quartz glass [0306]) with glycidyloxypropyltrimethoxysilane to afford intermediate filler (B-2).  Filler (B-2) was treated with oxirane functional compound (S-1) [0304], compound (S-96) [0305] and dispersant (H) to afford treated dental filler (B-i) [Ex. 1-1; 0309-0310].  Frances et al. (US ‘632) discloses Example 4 [Ex. 4; 0316-0328] prepares dental composition containing treated dental filler (B-i), photosensitizers (PS-31, PS-39, PS-34) [0240, 0252, 0247], photoinitiator (P-22) [0159] and oxirane resin (S-1) [Ex. 4; 0316-0328].
Frances et al. (US ‘632) does not disclose an epoxide having a (meth)acryloyl group, or a (meth)acrylate.  However, Suzuki et al. (US ‘868) discloses cationically curable compositions for dental use [abstract] containing cationically polymerizable (meth)acrylates [0468] such as glycidyl (meth)acrylate [0469], and hydroxyl(meth)acrylates [0482-0483].  Frances et al. (US ‘632) and Suzuki et al. (US ‘868) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of cationically curable dental compositions.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined glycidyl (meth)acrylate, and hydroxyl(meth)acrylates, as taught by Suzuki et al. (US ‘868) in the invention of Frances et al. (US ‘632), and would have been motivated to do so since Suzuki et al. (US ‘868) suggests cationically polymerizable (meth)acrylates [0468] such as glycidyl (meth)acrylate [0469] and hydroxyl(meth)acrylates [0482-0483].
Regarding claim 4:  Frances et al. (US ‘632) discloses dental restoratives [0272, 0276, 0278].

2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frances et al. (US 2011/0189632) in view of Suzuki et al. (US 2005/0250868).
Regarding claim 2 and 5:  Frances et al. (US ‘632) discloses pretreated dental filler materials [abstract], wherein Example 1-1 [Ex. 1-1; 0309-0310] surface treats filler (B-i) (quartz glass [0306]) with glycidyloxypropyltrimethoxysilane to afford intermediate filler (B-2).  Filler (B-2) was treated with oxirane functional compound (S-1) [0304], compound (S-96) [0305] and dispersant (H) to afford treated dental filler (B-i) [Ex. 1-1; 0309-0310].  Frances et al. (US ‘632) discloses Example 4 [Ex. 4; 0316-0328] prepares dental composition containing treated dental filler (B-i), photosensitizers (PS-31, PS-39, PS-34) [0240, 0252, 0247], photoinitiator (P-22) [0159] and oxirane resin (S-1) [Ex. 4; 0316-0328].
Frances et al. (US ‘632) does not disclose an epoxide having a (meth)acryloyl group, or a (meth)acrylate.  However, Suzuki et al. (US ‘868) discloses cationically curable compositions for dental use [abstract] containing cationically polymerizable (meth)acrylates [0468] such as glycidyl (meth)acrylate [0469], and hydroxyl(meth)acrylates [0482-0483].  Frances et al. (US ‘632) and Suzuki et al. (US ‘868) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of cationically curable dental compositions.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined glycidyl (meth)acrylate, and hydroxyl(meth)acrylates, as taught by Suzuki et al. (US ‘868) in the invention of Frances et al. (US ‘632), and would have been motivated to do so since Suzuki et al. (US ‘868) suggests cationically polymerizable (meth)acrylates [0468] such as glycidyl (meth)acrylate [0469] and hydroxyl(meth)acrylates [0482-0483].
Regarding claim 6:  Frances et al. (US ‘632) discloses dental restoratives [0272, 0276, 0278].

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767